Citation Nr: 0506423	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  99-09 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total rating by reason of individual 
unemployability due to service connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from November 1945 to 
October 1947 and from July 1950 to February 1952.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 1998 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in September 2000 and 
November 2001.  


FINDINGS OF FACT

1.  Service connection is currently in effect for the 
residuals of a gastrectomy, rated 60 percent disabling.  

2.  The veteran reported that he had three years of college 
education and one year of electrical school training.  He 
last worked for GTE Electronics, doing clerical work in 1991, 
after having worked for this corporation since 1959.  

3.  The service-connected disability, standing alone, is not 
shown to be of such severity as to effectively preclude all 
forms of substantially gainful employment.  


CONCLUSION OF LAW

The requirements for a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
4.16 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is noted that the initial rating decision giving rise to 
this appeal, as well as the initial remand by the Board, 
occurred prior to the enactment of the VCAA.  The Board finds 
that the RO has provided the veteran with the appropriate 
notice for compliance with the VCAA.  In this regard the RO 
notified the appellant of the requirements necessary to 
establish his claim in the statement of the case and 
supplemental statements of the case.  In addition, the 
veteran was furnished a letter in April 2004 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit information 
regarding any evidence that he believes pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 183 
(2002).  The claim was readjudicated in the September 2004 
supplemental statement of the case, without "taint" from 
prior adjudications.  The Board therefore finds no prejudice 
to the veteran in the fact that the initial adjudication 
occurred prior to VCAA-compliant notice.

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran is claiming a total rating by reason of 
individual unemployability due to service connected 
disabilities.  For a veteran to prevail in such a claim, the 
record must reflect some factor which takes his case outside 
of the norm.  The sole fact that he is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The veteran has reported that he last worked in March 1991 
after having done clerical work for GTE Electronics 
Corporation for over 32 years.  He reported that he had 3 
years of college education and training at an electrical 
school.  He stated that he became too disabled to work in 
April 1996.  Service connection is currently in effect for 
the residuals of a gastrectomy, with gastro-jejunostomy, for 
duodenal ulcer disease, rated as 60 percent disabling.  

The record shows that in April 1996, the veteran underwent a 
near total gastrectomy, with Roux-en-Y gastrojejunostomy and 
jejunostomy in April 1996.  The preoperative diagnosis was 
carcinoma of the stomach occurring in the gastric remnant of 
a status-post subtotal gastrectomy that had been performed 20 
years earlier for ulcer disease.  (The veteran was service 
connected for duodenal ulcer disease, rated 20 percent 
disabling in 1952.  The evaluation was increased to 40 
percent in 1956 and to 60 percent following the April 1996 
surgery.)  

An examination was conducted by VA in October 1996.  At that 
time, it was reported that the veteran had been hospitalized 
in service on two occasions for gastrointestinal bleeding.  
He underwent a subtotal gastrectomy for a bleeding duodenal 
ulcer in 1954.  Over the subsequent years, he continued to 
experience abdominal pain, problems with gas and intermittent 
"dumping syndrome."  He reported that he began having 
increasing abdominal pain during the early 1990's and had 
severe abdominal pain in fall and early winter 1995.  In 
February 1996, he experienced a stroke and developed tarry 
stools while on Coumadin.  This medication was discontinued 
and he underwent endoscopy and colonoscopy that showed 
stomach cancer.  He underwent a carotid endarterectomy at a 
private facility and a near total gastrectomy for carcinoma 
within the gastric remnant.  He reported that in the months 
prior to the surgery he lost 30 to 40 pounds, then lost 10 to 
15 additional pounds after the gastric surgery.  His weight 
had now stabilized.  He currently experienced some nausea, 
but had not recently vomited.  He now had normal bowel 
movements.  On examination, there was a well-healed surgical 
scar.  The abdomen was soft and nontender.  The diagnoses 
were status post subtotal gastrectomy with Billroth II in 
1954 for duodenal ulcer disease and adenocarcinoma of the 
gastric remnant, status post near total gastrectomy with 
Roux-en-Y gastrojejunostomy and jejunostomy in April 1996.  

VA outpatient treatment records, dated from 1997 to June 
2000, show treatment for various disabilities, including his 
service connected gastrointestinal disorder.  These records 
show intermittent rectal bleeding, probably from hemorrhoids.  
Diagnoses included chronic abdominal pain, history of 
glaucoma, hypertension, and adjustment disorder, with 
symptoms of anxiety and depression.  

An examination was conducted by VA in May 2001.  At that 
time, the veteran's history of gastrointestinal surgeries was 
reviewed.  He also had a history of hypertension, gastric 
cancer, glaucoma, psoriasis, a CVA, and a rectal fissure.  
Examination showed him to be well nourished and in no acute 
distress.  His abdomen was soft.  There were well-healed 
abdominal scars.  He had mild discomfort with deep palpation.  
There were positive bowel sounds.  The abdomen was 
nondistended.  The impression was of a 73 year old gentleman 
who retired from working in 1991, status post subtotal 
gastrectomy in 1954 for bleeding ulcers and total gastrectomy 
in 1996 for stomach cancer.  The veteran experienced mild 
abdominal cramping that might interfere with his ability to 
work if he were interested in working.  Currently, the 
veteran was noted to be retired and did not want to hold down 
a full-time job.  

VA outpatient treatment records dated from January 2002 to 
March 2004 show treatment for various disabilities, including 
cardiovascular disease, hypertension, anxiety, and glaucoma.  

An examination was conducted by VA in May 2004 for the 
purpose of obtaining an opinion as to the pertinence of his 
stomach problems to employability.  It was noted that the 
veteran had a complicated medical history that involved 
carotid artery surgery, cholecystectomy, and depression.  The 
veteran's history of gastrointestinal surgeries was reviewed.  
It was noted that, following the gastrectomy in 1954, the 
veteran had a constant symptom of cramping and a painful 
sensation across the middle of his abdomen.  He described no 
vomiting, hematemesis, sweating or other hypoglycemic 
symptoms, diarrhea or constipation.  There was no distension 
or nausea.  Despite the symptom of constant cramping, the 
veteran was able to hold down a desk job until 1991 when he 
was offered early retirement at the age of 63.  In 1996, He 
had surgery for carotid obstruction and was told that he had 
cancer of the stomach when he underwent a total gastrectomy.  
The veteran stated that he felt pretty much the same after 
the total gastrectomy as before, with the partial 
gastrectomy.  He denied any symptoms except his abdominal 
distress.  In 1997 he had a cholecystectomy on top of all his 
other GI difficulties.  On physical examination, his abdomen 
was unremarkable in the sense that he had no organomegaly.  
Liver and spleen were not palpable.  Bowel sounds were of 
normal quality and frequency.  The examiner concluded that, 
taking into account that the veteran had noted his symptoms 
were not really different during the years between when he 
was working and when he retired, the condition had not made 
the veteran unemployable.  The examiner rendered an opinion 
that the veteran would be able to perform white-collar work 
if he were to go to work.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  When these 
percentage standards are not met, consideration may be given 
to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially 
gainful employment.  Marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U. S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts found basis, included by not limited to employment 
such as a family business or sheltered workshop.  When earned 
annual income exceeds the poverty threshold.  Consideration 
shall be given in all claims to the nature of the employment 
and the reason for termination.  38 C.F.R. § 4.16.  

The veteran shows that the veteran retired in 1991, prior to 
the increased disability of his gastrointestinal disorder.  
That disability is not shown as having worsened 
significantly, by the veteran's own description of his 
symptoms, from the complaints noted while the veteran was 
actually working prior to his retirement.  The veteran has a 
relatively high level of education and was employed in work 
of a sedentary nature for many years.  The examiner who most 
recently evaluated the veteran's disability rendered an 
opinion that the veteran would be able to continue to 
maintain employment of this nature if he chose to do so.  
Under these circumstances, the Board finds that the level of 
the veteran's service-connected disability is not so severe 
that employment is precluded.  As such, the claim must be 
denied.  


ORDER

A total rating by reason of individual unemployability due to 
service connected disabilities is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


